 



Exhibit 10.1

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED
1996 AMENDED STOCK OPTION PLAN F

(As Amended, Effective As Of September 19, 2003)

I.       Purposes

         There are three purposes of the 1996 Stock Option Plan F (the “Plan”).
The first is to offer to those employees who contribute materially to the
successful operation of AMERICAN MANAGEMENT SYSTEMS, INCORPORATED (the
“Corporation”) additional incentive and encouragement to remain in the employ of
the Corporation by increasing their personal participation in the Corporation
through stock ownership. The second purpose is to provide an alternative means
of compensating key employees whose performances contribute significantly to the
success of the Corporation. The third is to attract and retain directors who
have not at any time been officers or employees of the Corporation (“Outside
Directors”) and to compensate such Outside Directors for service to the
Corporation. The Plan provides a means whereby optionees may purchase shares of
the $0.01 par value common stock of the Corporation (the “Common Stock”)
pursuant to options. The options may be either one of two types, (1) “incentive
stock options” which will qualify as such under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), or under any applicable successor
statute, or (2) “nonqualified stock options,” that is, options which are not
intended to qualify as incentive stock options under Section 422 of the Code.

II.       Administration

           Except as otherwise provided in this Section II, the Plan shall be
implemented and administered by the Board of Directors of the Corporation (the
“Board”) or a Stock Option/Award Committee appointed by the Board and composed
of three or more directors of the Corporation.

           The Stock Option/Award Committee may be delegated the authority and
discretion to adopt and revise such rules and regulations as it shall deem
necessary for the administration of the Plan, and to determine, consistent with
the provisions of the Plan, the employees to be granted options, whether such
options shall be nonqualified stock options or incentive stock options, the
times at which options shall be granted, the exercise price of the shares
subject to each option (subject to paragraph D of Section VI), the number of
shares subject to each option, the vesting schedule of options or whether the
options shall be immediately vested, the times when options shall terminate, and
whether the exercise price of options shall be paid in cash or stock. Acts of a
majority of the members of the Stock Option/Award Committee at a meeting at
which a quorum is present, or acts approved in writing by a majority of the
members of the Stock Option/Award Committee, shall be the valid acts of the
Stock Option/Award Committee. The Stock Option/Award Committee’s actions,
including any interpretation or construction of any provisions of the Plan or
any option granted hereunder, shall be final, conclusive and binding unless
otherwise determined by the Board at its next regularly scheduled meeting. No
adjustment to decrease the exercise price of an outstanding stock option granted
under the Plan, whether by amending the exercise price of the outstanding stock
option or by canceling the outstanding stock option and reissuing a replacement
or substitute stock option having a lower exercise price, may be made without
shareholder approval (except as provided in paragraph G of Section VI hereof).1



--------------------------------------------------------------------------------

       1Added February 22, 2002, effective on the same date, subject to
shareholder approval. Revised April 28, 2002, effective as if included in the
original amendment.

A-1



--------------------------------------------------------------------------------



 



           Notwithstanding any other provision of this Section or the Plan or
any documentation governing incentive compensation plans pursuant to which
officers may elect to receive options under this Plan, a committee composed of
at least two Non-Employee Directors, within the meaning of Rule 16b-3(b)(3) of
the Securities and Exchange Commission who also are “outside directors” within
the meaning of Section 162(m) of the Code (the “Compensation Committee”), shall
have the authority (a) to make awards to directors of the Corporation who are
not Outside Directors, to all persons who are “officers” of the Corporation as
defined for purposes of Sections 16(a) and 16(b) of the Securities Exchange Act
of 1934, as amended (the “Act”), and to “covered employees,” within the meaning
of Section 162(m) of the Code and (b) to perform all other functions of the
Board or Stock Option/Award Committee, as the case may be, with respect to
outstanding awards to any of such directors, officers, and covered employees
including without limitation amendments to this Plan or such outstanding awards
which affect such persons.No member of the Board, the Stock Option/Award
Committee or the Compensation Committee, as the case may be, shall be liable for
any action or determination made in good faith with respect to the Plan or any
option granted under it.

III.       Eligibility; Participation; Special Limitations

            All key employees (including officers and directors) of the
Corporation, or any corporation in which the Corporation owns stock possessing
more than 50 percent of the voting power (a “Subsidiary”), who meet minimum
salary and other requirements established by the Board, shall be eligible to
receive options under the Plan. All Outside Directors also shall be eligible to
receive options under the Plan. An employee who has been granted an option may
be granted an additional option or options or rights under the Plan if the
Board, the Stock Option/Award Committee or the Compensation Committee, as the
case may be, shall so determine. The granting of an option under the Plan shall
not affect any outstanding stock option previously granted to an employee under
the Plan or any other plan of the Corporation.

            Nothing contained in the Plan, or in any option granted pursuant to
the Plan, shall (i) confer upon any employee the right to continued employment,
or shall interfere in any way with the right of the Corporation or a Subsidiary
to terminate the employment of such employee at any time or (ii) confer upon any
Outside Director the right to continued membership on the Board, or shall
interfere in any way with the right of the Corporation to terminate the
membership on the Board of such Outside Director.

            In no event, however, shall an incentive stock option be granted to
any person who then owns (as that term is defined in Section 424 of the Code)
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Corporation or of any of its Subsidiaries, unless the exercise
price as determined under paragraph D of Section VI hereof is equal to at least
110% of the fair market value of the stock subject to the incentive stock option
as of the date of grant and unless the term during which such incentive stock
option may be exercised does not exceed five years from the date of the grant
thereof. Options will not be treated as incentive stock options to the extent
that the aggregate fair market value (determined as of the date the option is
granted) of the Common Stock with respect to which options are exercisable for
the first time by an employee during any calendar year (under all incentive
stock option plans of the Corporation and its Subsidiaries) exceeds $100,000.

IV.       Basis of Grant

             Options shall be granted to employees either (a) on the basis of
awards earned under the Corporation’s incentive compensation programs for groups
of key employees, as in effect from time to time, or (b) as the Board, the Stock
Option/Award Committee or the Compensation Committee, as the case may be, may
determine from time to time. If options are granted based on (a) hereof, then
performance bonuses and options based thereon shall be earned based on the
employee’s success in meeting predetermined performance standards during one or
more years (the “Performance Period”). Options shall be granted under
(a) hereof, if at all, at the time that the Corporation determines in its
judgment that the employee has met or will meet the employee’s predetermined
performance standards for the Performance Period.

             Options shall be granted to Outside Directors as the Compensation
Committee may determine from time to time.

V.         Number of Shares and Options

             A. Shares of Stock Subject to the Plan. The number of shares
authorized to be issued pursuant to options granted under the Plan is 5,800,000
shares, subject to adjustment in accordance with the provisions of paragraph G
of Section VI hereof. Shares subject to options granted under the Plan may be
authorized and unissued shares or

A-2



--------------------------------------------------------------------------------



 



shares previously acquired or to be acquired by the Corporation and held in
treasury. Any shares subject to an option that are not issued by reason of
expiration, forfeiture or settlement in cash or by reason of tendering or
withholding shares to pay all or a portion of the exercise price or to satisfy
all or a portion of the related tax withholding obligations and any shares that
are purchased by the Corporation with the amount of cash option proceeds
received upon the exercise of options may again be subject to an option granted
under the Plan.2

             B. Maximum Number of Options. The maximum number of shares which
may be subject to options granted under the Plan to any “covered employee” for
purposes of Section 162(m) of the Code during any two (2) consecutive calendar
years shall be 500,000 shares, subject to adjustment in accordance with
paragraph G of Section VI hereof.3

VI.       Terms and Conditions of Options

            A. Option Agreement. Each option granted pursuant to the Plan shall
be evidenced by an agreement (“Option Agreement”) between the Corporation and
the optionee receiving the option. Option Agreements (which need not be
identical) shall state whether the option is an incentive stock option or a
nonqualified stock option, shall designate the number of shares and the exercise
price of the options to which they pertain, shall set forth the vesting schedule
of the options or state that the options are vested immediately. The Option
Agreements shall be in writing, dated as of the date the option is granted, and
shall be executed on behalf of the Corporation by such officers as the Board,
the Stock Option/Award Committee or the Compensation Committee, as the case may
be, shall authorize. Option Agreements generally shall be in such form and
contain such additional provisions as the Board, the Stock Option/Award
Committee or the Compensation Committee, as the case may be, shall prescribe,
but in no event shall they contain provisions inconsistent with the provisions
of the Plan.

            B. Exercise of Options. Options are exercisable only to the extent
they are vested. Options granted to employees shall vest either immediately or
periodically pursuant to a schedule selected by the Board, the Stock
Option/Award Committee or the Compensation Committee, as the case may be, at the
same time the option is granted, except that the maximum vesting period shall be
ten (10) years for nonqualified stock options and for incentive stock options.4
The Option Agreement shall either state that the options are fully vested upon
grant and immediately exercisable in full or shall set forth the vesting
schedule selected by the Board, the Stock Option/Award Committee or the
Compensation Committee, as the case may be.

            Options granted to Outside Directors shall vest either immediately
or periodically pursuant to a schedule selected by the Compensation Committee at
the same time the option is granted, provided that upon termination of an
Outside Director as a member of the Board of Directors by reason of death or
disability, all options held by such Outside Director shall vest fully as of the
date of termination.

            Optionees may exercise at any time or from time to time all of any
portion of a vested option.

            C. Repurchase Amendment. Options granted to employees or Outside
Directors may be amended to advance the date on which the option shall vest. If
an option is so amended, the amendment also may provide that the shares which
would not have been vested under the vesting schedule set forth in the Option
Agreement shall be subject to repurchase by the Corporation for a specified
period of time at the original exercise price if the employment of the optionee
is terminated for any reason prior to expiration of the repurchase period. The
amendment shall be evidenced by a written agreement (the “Repurchase Amendment”)
between the Corporation and the optionee, shall be executed on behalf of the
Corporation by such officers as the Board, the Stock Option/Award Committee or
the Compensation Committee, as the case may be, shall authorize, and shall be in
such form and contain such provisions as the Board, the Stock Option/Award
Committee or the Compensation Committee, as the case may be, shall prescribe.



--------------------------------------------------------------------------------

2Revised February 22, 2002, effective on the same date.   3Revised February 22,
2002, effective on the same date, subject to shareholder approval.   4Revised
February 25, 2000, effective as of April 1, 1999.

A-3



--------------------------------------------------------------------------------



 



            D.  Exercise Price.

                  1. Incentive Stock Options. The price at which incentive stock
options granted pursuant to the Plan may be exercised shall be determined by the
Board, the Stock Option/Award Committee or the Compensation Committee, as the
case may be, which price shall be at least equal to the fair market value of the
underlying Common Stock at the date at the options are granted. In the case of
incentive stock options granted to a person who owns, immediately after the
grant of such incentive stock option, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation or of any
of its Subsidiaries (as more fully set forth in Section III hereof), the
purchase price of the Common Stock covered by such incentive stock option shall
not be less than 110% of the fair market value of such stock on the date of
grant.

                  2. Nonqualified Stock Options. The price at which all
nonqualified stock options granted pursuant to the Plan may be exercised shall
be the fair market value of the Common Stock on the date of grant.5

                  3. Fair Market Value. For purposes of the Plan the term “fair
market value” shall be defined as the closing bid price of the Common Stock
quoted over the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”) in the national market on the date of grant of the option or
if there is no trade on such date, the closing bid price on the last preceding
date upon which such Common Stock was traded. In the event that the Common Stock
is not traded over NASDAQ, the term fair market value shall be defined as the
closing bid price of the Common Stock published in the National Daily Stock
Quotation Summary on the date of grant of the option, of if there are no
quotations published on such date, on the most recent date upon which such
Common Stock was quoted. In the event that the Common Stock is listed upon an
established stock exchange or exchanges, such fair market value shall be deemed
to be the highest closing price of the Common Stock on such stock exchange or
exchanges on the date the option is granted, or if no sale of the Common Stock
shall have been made on any exchange on that date, then the next preceding day
on which there was a sale of such stock.

                  4. Payment. Payment of the exercise price may be (i) in cash,
(ii) by delivery to the Corporation of (x) irrevocable instructions to deliver
to a broker the stock certificates representing the shares for which the option
is being exercised, and (y) irrevocable instructions to the broker to sell such
shares and promptly deliver to the Corporation the portion of the proceeds equal
to the exercise price, or in the sole discretion of the Board or Committee,
(iii) by exchange of Common Stock of the Corporation, or, (iv) partly in cash
and partly by exchange of such Common Stock, provided that for purposes of
(iii) and (iv) the value of such Common Stock shall be the fair market value on
the date of exercise, and further provided that such Common Stock shall have
been held by the optionee for a period of at least six (6) months prior to the
date of exercise.

            The Board, the Stock Option/Award Committee or the Compensation
Committee, as the case may be, may permit deferred payment of all or any part of
the purchase price of the shares purchased pursuant to the Plan, provided the
par value of the shares must be paid in cash.

            E.  Suspension or Termination of Options. Subject to earlier
termination as provided below, all stock options shall expire, and all rights
granted under Option Agreements shall become null and void, on the date
specified in the Option Agreement, which date shall be no later than ten
(10) years after the stock options are granted.

            Upon termination of an employee’s employment with the Corporation or
a Subsidiary for any reason, all options held by the employee that are not
vested and exercisable on the date of termination shall expire, and all rights
granted under the Option Agreement shall become null and void. To the extent
that stock options held by the employee are vested and exercisable on the date
of termination, shares subject to the stock options may be purchased during the
“exercise period,” after which the stock options shall expire, and all rights
granted under the Option Agreement shall become null and void. The “exercise
period” for shares subject to a nonqualified stock option held by an employee,
his heirs, legatees or legal representatives, as the case may be, ends on the
earlier of (i) the date on which the stock option expires by its terms, or (ii)
(A) when termination is due to death, disability, or resignation following
completion of a period of ten (10) or more years of continuous service, one (1)
year after the date of the



--------------------------------------------------------------------------------

5Revised February 22, 2002, effective on the same date.

A-4



--------------------------------------------------------------------------------



 



employee’s termination of employment, or (B) when termination is due to any
other reason, thirty (30) days after the date of termination. The “exercise
period” for shares subject to an incentive stock option held by an employee, his
heirs, legatees or legal representatives, as the case may be, ends on the
earlier of (i) the date on which the incentive stock option expires by its
terms, or (ii) (A) when termination is due to death or disability one (1) year
after the date of the employee’s termination of employment, or (B) when
termination is due to any other reason, thirty (30) days after the date of
termination.

            Upon termination of an Outside Director as a member of the Board due
to (i) resignation following completion of a period of ten (10) or more years of
continuous service as an Outside Director, (ii) death or (iii) disability, all
options held by the Outside Director that are not vested and exercisable on the
date of termination shall continue to vest during the “exercise period” (defined
below), as if the Outside Director had remained a member of the Board during
that period. Upon termination of an Outside Director as a member of the Board
for any other reason, all options held by the Outside Director that are not
vested and exercisable on the date of termination shall expire, and all rights
granted under the Option Agreement shall become null and void. To the extent
that stock options held by the Outside Director are vested and exercisable on
the date of termination, or become vested and exercisable during the “exercise
period” as provided above, shares subject to the stock options may be purchased
during that period, after which the stock options shall expire, and all rights
granted under the Option Agreement shall become null and void. The “exercise
period” for shares subject to a stock option held by an Outside Director, his
heirs, legatees or legal representatives, as the case may be, ends on the
earlier of (i) the date on which the stock option expires by its terms, or (ii)
(A) when termination is due to death, disability, or resignation following
completion of a period of ten (10) or more years of continuous service as an
Outside Director, one (1) year after the date of termination of the Outside
Director’s service as a member of the Board, or (B) when termination is due to
any other reason, thirty (30) days after the date of termination.6

            An Option Agreement may provide for an exercise period following
termination of employment or termination as a member of the Board of up to one
(1) year7 in lieu of the thirty (30)-day period specified above.8

            If the Director of Human Resources of the Corporation or his or her
designee reasonably believes an optionee other than an Outside Director has
committed an act of misconduct as described in this paragraph, the Director of
Human Resources may suspend the optionee’s rights to exercise any option pending
a determination by the Board. If the Board determines an optionee other than an
Outside Director has committed an act of embezzlement, fraud, dishonesty,
nonpayment of any obligation owed to the Corporation, breach of fiduciary duty
or deliberate disregard of Corporation rules resulting in loss, damage or injury
to the Corporation, or if an optionee makes an unauthorized disclosure of any
trade secret or confidential information, engages in any conduct constituting
unfair competition, induces any customer to breach a contract with an optionee
or induces any principal for whom the Corporation acts as agent to terminate
such agency relationship, neither the optionee nor his or her estate shall be
entitled to exercise any option whatsoever. In making such determination, the
Board shall act fairly and shall give the optionee an opportunity to appear and
present evidence on his or her behalf at a hearing before a committee of the
Board. For any optionee who is an “officer” for purposes of Section 16 of the
Act, the determination shall be made by the Board, the Stock Option/Award
Committee or the Compensation Committee, whichever is responsible for
administration of the Plan with respect to the optionee.

            F.  Non-Transferability of Options. Options pursuant to the Plan are
not transferable by the optionee otherwise than by will or the laws of descent
and distribution, or pursuant to a qualified domestic relations order as defined
by the Code, Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder. Except as permitted by the preceding sentence,
no option nor any right granted under an Option Agree-



--------------------------------------------------------------------------------

6Revised May 11, 2001, February 22, 2002, and May 10, 2002, each effective as if
included in the plan as revised in 1997.   7Revised September 19, 2003,
effective as of same date.   8Added February 22, 2002, effective as of
December 1, 2001.

A-5



--------------------------------------------------------------------------------



 



ment shall be transferred, assigned, pledged, hypothecated or disposed of in any
other way (whether by operation of law or otherwise), or be subject to
execution, attachment or similar process, and each option shall be exercisable
during the optionee’s lifetime only by the optionee. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of such options or of
such other rights contrary to the provisions hereof, or to subject such options
or such other rights to execution, attachment or similar process, such options
and such other rights shall immediately terminate and become null and void.

            G.  Adjustment Provisions. Except as otherwise provided in this
paragraph G, in the event of changes in the Common Stock by reason of any stock
split, combination of shares, stock dividend, reclassification, merger,
consolidation, reorganization, recapitalization or similar adjustment, or by
reason of the dissolution or liquidation of the Corporation, appropriate
adjustments may be made in (i) the aggregate number of or class of shares
available under the Plan, and (ii) the number, class and exercise price of
shares remaining subject to all outstanding options. Whether any adjustment or
modification is to be made as a result of the occurrence of any of the events
specified in this section, and the extent thereof, shall be determined by the
Board, whose determination shall be binding and conclusive. Notwithstanding the
previous sentence, in the event of a stock split, stock dividend or other event
that is functionally equivalent to a stock split or stock dividend, (i) the
number of shares subject to then-outstanding options will be adjusted so that
upon exercise of the option, the holder of each option will be entitled to
receive the number of shares or other securities which the holder would have
been entitled to receive after the event had the option been exercised
immediately before the earlier of the date of the consummation of the event or
the record date of the event (the “event date”), (ii) the price of each share
subject to then-outstanding options will be adjusted proportionately so that the
aggregate purchase price for all then-outstanding options will be the same
immediately after the event date as before the event date, (iii) an appropriate
and proportionate adjustment will be made as of the event date in the maximum
number of shares that may be issued pursuant to options granted under the Plan,
(iv) any adjustment with respect to then-outstanding incentive stock options
will be made in a transaction that does not constitute a modification under
Section 424(h)(3) of the Code, and (v) any option to purchase fractional shares
resulting from an adjustment will be eliminated. Existence of the Plan or of
Option Agreements pursuant to the Plan shall in no way impair the right of the
Corporation or its stockholders to make or effect any adjustments,
recapitalizations, reorganizations or other changes in the Corporation’s capital
structure or its business, or any merger, consolidation, dissolution or
liquidation of the Corporation, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock of the
Corporation, or any grant of options on its stock not pursuant to the Plan.

VII.      Rights as a Shareholder

             Optionees shall not have any of the rights and privileges of
shareholders of the Corporation in respect of any of the shares subject to any
option granted pursuant to the Plan unless and until a certificate, if any,
representing such shares shall have been issued and delivered.

VIII.     Withholding

             To the extent required by applicable federal, state, local or
foreign law, an optionee shall make arrangements satisfactory to the Corporation
for the satisfaction of any withholding tax obligations that arise by reason of
an option exercise or the disposition of shares acquired upon exercise of an
incentive stock option. The Corporation shall not be required to issue shares
until such obligations are satisfied. The Board, the Stock Option/Award
Committee, or the Compensation Committee, as the case may be, may permit these
obligations to be satisfied by having the Corporation withhold a portion of the
shares of Common Stock that otherwise would be issued upon exercise of the
option, or to the extent permitted, by permitting the optionee to tender shares
owned by the optionee.

IX.        Receipt of Prospectus

             Upon the execution of an Option Agreement, each optionee receiving
options pursuant to the Plan shall be given a Prospectus, as filed by the
Corporation under the Securities Act of 1933, including any exhibits thereto,
describing the Plan. Each Option Agreement shall contain an acknowledgment by
the optionee that the requirements of this section have been met.

X.          Successors

              The provisions of the Plan shall be binding upon, and inure to the
benefit of, all successors of any optionee, including, without limitation, his
estate and the executors, administrators or trustees thereof, his heirs and
legatees, and any receiver, trustee in bankruptcy or representative of creditors
of such optionee.

A-6



--------------------------------------------------------------------------------



 



XI.        Termination and Amendment of the Plan

              The Plan shall remain in effect until January 1, 2006, unless
sooner terminated as hereinafter provided.9 The Board shall have complete power
and authority at any time to terminate the Plan or to make such modification or
amendment thereof as it deems advisable and may from time to time suspend,
discontinue or abandon the Plan, provided that no such action by the Board shall
adversely affect any right or obligation with respect to any grant theretofore
made, and, further provided that without approval by vote of the shareholders,
the Board shall not adopt any amendment that would (i) materially modify the
requirements as to the exercise price of stock options, (ii) increase the number
of shares which may be issued under the Plan (except as provided in paragraph G
of Section VI hereof), (iii) materially modify the requirements as to
eligibility for participation in the Plan, or (iv) modify the material terms of
the Plan as to “covered employees” within the meaning of Section 162(m) of the
Code.

XII.       Indemnification of Committee

              In addition to such other rights of indemnification as they may
have as directors or as members of the Board, the Stock Option/Award Committee
or the Compensation Committee, as the case may be, the members of the Board, the
Stock Option/Award Committee or the Compensation Committee shall be indemnified
by the Corporation against the reasonable expenses, including attorneys’ fees
actually and necessarily incurred in connection with the defense of any action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, Option Agreements or any option granted
hereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by legal counsel selected by the Corporation) or
paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such member is liable for negligence or
misconduct in the performance of his duties; provided that within sixty (60)
days after institution of any such action, suit or proceeding a member shall in
writing offer the Corporation the opportunity, at its own expense, to defend the
same.

XIII.       Merger of the Corporation

               Unless the options issued pursuant to this Plan are assumed in a
transaction to which Section 424(a) of the Code applies, if the Corporation
shall (i) merge or consolidate with another corporation under circumstances
where the Corporation is not the surviving corporation, (ii) sell all, or
substantially all of its assets, or (iii) liquidate or dissolve, then each
option shall terminate on the date and immediately prior to the time such
merger, consolidation, sale, liquidation or dissolution becomes effective or is
consummated, provided that the holder of the option shall have the right
immediately prior to the effectiveness or consummation of such merger,
consolidation, sale, liquidation or dissolution, to exercise any or all of the
vested portion of the option, unless such option has otherwise expired or been
terminated pursuant to its terms or the terms hereof. In the event of such
merger, consolidation, sale, liquidation or dissolution, any portion of an
outstanding option which would have vested within one year after the date on
which such merger, consolidation, sale, liquidation or dissolution becomes
effective or is consummated shall vest immediately prior to the effectiveness or
consummation of such merger, consolidation, sale, liquidation or dissolution and
shall be part of the vested portion of the option which the holder of the option
may exercise.

XIV.      Approval of Plan; Effective Date

              The plan was adopted by the Board on April 3, 1996, and was
approved by the shareholders on May 10, 1996. The Plan was further amended by
the Board on February 26, 1999, February 25, 2000, and May 11, 2001. The Plan
was further amended by the Board on February 22, 2002, April 28, 2002, and
May 10, 2002, subject in certain respects to shareholder approval of the
amendments at the annual meeting of shareholders on June 7, 2002.10



--------------------------------------------------------------------------------

9Revised May 10, 2002, effective on the same date.   10Revised February 22,
2002, effective on the same date, and May 10, 2002, effective on the same date.

A-7